PER CURIAM.
The appellee, State of Florida, Department of Health and Rehabilitative Services, *526filed a complaint to have appellant declared the father of an illegitimate child and to require support payments on behalf of the child.
The complaint filed by appellee claimed appellant should pay $128 per month. After hearing the testimony of the parties the trial court entered the order appealed from, finding appellant was the father of the subject child and ordering him to pay $250 per month.
The thrust of appellant’s argument on appeal is that the trial court erred in awarding more child support than the complaint demanded. It is not contended that the amount awarded was too high or that the appellant was unable to pay said amount.
Section 742.041, Florida Statutes (1979), provides, in pertinent part, that the court shall order the defendant to pay $40 a month for the care and support of a child from birth until the sixth birthday. However, the statute authorizes the court to increase or decrease the amount in its discretion depending upon the circumstances and ability of the defendant.
We hold that the court was not bound by the amount claimed in the complaint. We have not undertaken to determine whether the record justified the amount of the award because appellant has not contended it is excessive.
Accordingly the judgment appealed from is affirmed.
AFFIRMED.
DOWNEY, BERANEK and HERSEY, JJ., concur.